DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11/29/2022 has been entered. The previous objections to the claims are withdrawn in light of applicant’s amendments. The previous rejections under 35 USC are withdrawn in light of applicant’s amendments. Claims 1-14 and 16-20 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. With regard to applicant’s arguments that Park does not teach the newly added limitations, the examiner disagrees. See rejection below for further explanation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2-11 are also rejected because they depend from claim 1. Claims 13, 14, and 16 are also rejected because they depend from claim 12. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0066 of applicant’s specification discloses indirect or “floating” contact of the device with end of a bone. However, axial alignment without coupling the body to the bone surface or the another bone surface (see claim 1) is not properly described in the application as filed, particularly since the term coupling is defined as being joined or combined and the implantable device is clearly intended to be joined/combined with the bone surface of the joint, even if it is coupled via indirect or “floating” contact. Paragraph 0078 of applicant’s specification discloses saddle channel openings which are shown to be located along the periphery between protrusions and appear to provide access to the saddle surface. However, a plurality of intersecting channels forming a plurality of spaces between adjacent openings of the channels and a plurality of peripheral protrusions located in the spaces between adjacent openings (see claim 12), is not properly described in the application as filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-11, 13, 14, and 16 are also rejected because they depend from claims 1 and 12.
Claim 1 recites “the peripheral protrusion…configured to be in intermittent contact with the adjacent bone surface”. It is unclear which adjacent bone surface applicant is referring to since it appears to be a separate bone surface in addition to the other two bone surfaces recited previously in the claim, which are presumed to be the talar bone surface and the tibia bone surface. It is also unclear how the protrusion is in intermittent contact with this adjacent bone surface, particularly since paragraph 0066 is the only mention of intermittent contact and describes intermittent contact between the device and a bone end of the joint in which it is implanted, not an adjacent bone. Further clarification is requested.
Claim 1 recites the limitation “including substantially transverse channels” in line 5. It is unclear which elements shown, for example, in fig. 2A, represent the claimed substantially transverse channels. It is also unclear how these channels form spaces and where these spaces are located. Further clarification of these limitations, particularly with regard to the elected species, is requested.
Claim 1 recites “each channel having an opening” in line 5 and “located between proximally-positioned channel openings” in line 7. It is unclear whether the opening described in line 5 is the same or different from the channel openings described in line 7. Further clarification of these limitations is requested.
Claim 12 recites the limitation “a plurality of intersecting channels…forming a plurality of spaces between adjacent openings of the channels; and a plurality of peripheral protrusions…located in the spaces between adjacent openings”. It is unclear which elements shown, for example, in fig. 2A, represent the claimed intersecting channels. It is also unclear how these channels form spaces and where these spaces are located. Further clarification of these limitations, particularly with regard to the elected species, is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2004/0002768 A1 to Parks et al. (Parks).
Regarding at least claim 1
Parks teaches an ankle joint prosthesis adapted to involve the patient’s distal tibia and talus and a method for implanting such a prosthesis (abstract). 

    PNG
    media_image1.png
    485
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    515
    media_image2.png
    Greyscale

Parks meets the limitations of an implantable device (ankle joint prosthesis), comprising: a substantially saddle-shaped body (the talar component 50 has a body that is substantially saddle-shaped because the top surface has a saddle-shaped curvature in its anterior to posterior plane; abstract) configured to axially align a top contoured surface to a bone surface and to axially align a bottom contoured surface to another bone surface (the top surface of the talar component 50 is axially aligned with a bone surface of a talus since a longitudinal axis of the talar component 50 is parallel with a longitudinal axis of the talar bone and the bottom surface of the talar component 50 is axially aligned with a tibia/another bone surface since the longitudinal axis of the talar component 50 is parallel with the longitudinal axis of the tibia – the examiner also notes that this limitation is functional since it describes where the body is intended to be placed with respect to bone surfaces; further, it is noted that the top and bottom surfaces are not structurally related to the body, as claimed, and therefore the top and/or bottom contoured surfaces can be construed as separate elements that are not part of the body), without coupling the body to the bone surface or the another bone surface (the talar component body is not coupled to any bones prior to implantation; see also 112 rejection above), the top contoured surface including substantially transverse channels, each channel having an opening (see annotated fig. 15 below; the term opening is interpreted as part of the periphery that does not include a protrusion); and a peripheral protrusion (one of protrusions/ridges; 58) disposed on a periphery of the substantially saddle-shaped body (the protrusions extend downward from the bottom surface at the anterior 56a and posterior 56b edges which are located on the periphery of the body), located between proximally-positioned channel openings (see annotated fig. 15 below which shows the protrusions being located between the medial/lateral channel openings); the peripheral protrusion shaped to extend in the direction of an adjacent bone surface (the protrusion extends downward from the bottom surface of the talar component which is in the direction of the fibular bone surface, at least when the fibula is moved out of place to gain access as shown in fig. 21) and configured to be in intermittent contact with the adjacent bone surface (the fibula bone surface is not in contact with the protrusion when it is moved out of place and is in contact with the protrusion when the fibula is moved back into position as shown in fig. 22; the examiner also notes that this limitation is functional since it describes how the device is intended to be used), the peripheral protrusion being configured to maintain dynamic stability of the saddle between the bone surface and the another bone surface, to prevent expulsion of the device from a cavity between the bone surface and the another bone surface, and to prevent physical contact between the bone surface and the another bone surface (the protrusions of Parks serve to stabilize any motion of the talar component relative to the prepared talar dome surface; paragraph 0080, the protrusions when in cooperation with grooves in the talar bone prevent expulsion as shown in figs. 16 and 21, and physical contact is prevented between the tibial and talar bone surfaces as shown in fig. 22).  
[AltContent: connector][AltContent: textbox (*Channel openings indicated by arrows)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Substantially transverse channels)][AltContent: connector][AltContent: arc][AltContent: arc]
    PNG
    media_image3.png
    577
    533
    media_image3.png
    Greyscale

The examiner notes the functional language used throughout the claim. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Parks teaches the implantable device of claim 1, wherein the dynamic stability comprises maintaining anatomical alignment of the implantable device when inserted into the cavity (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes maintaining anatomical alignment of the device when inserted in the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 3
Parks teaches the implantable device of claim 1, wherein the dynamic stability comprises preventing the implantable device from being displaced, partially or entirely, from within a joint between the bone surface and the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes preventing the device from being displaced at least partially from within the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 5
Parks teaches the implantable device of claim 1, wherein the substantially saddle-shaped body and the peripheral protrusion are formed using a material having one or more properties2Atty. Docket No.: ENS-002 Serial No.: 16/865,297substantially similar to a property of cortical bone (the material used to form the saddle-shaped body 50 and the peripheral protrusion 58 has a shape that matches the bone and therefore has at least one property that is substantially similar to the cortical bone; paragraph 0080 – see also 112 rejection above).  
Regarding at least claim 6
Parks teaches the implantable device of claim 1, wherein one or more dimensions associated with the substantially saddle-shaped body are configured to be determined using a ratio generated by comparing one or more other dimensions associated with the substantially saddle-shaped body, the peripheral protrusion, the periphery, and a joint formed between the bone surface and the another bone surface (the examiner notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987); further, the peripheral protrusion 58 of Parks is determined based on the recesses created in the bone of the joint - see also 112 rejection above).  
Regarding at least claim 7
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is configured to prevent displacement of the implantable device from a joint formed between the bone surface and the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes preventing displacement of the device from the joint). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 8
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is disposed on the periphery at a location at which the peripheral protrusion is configured to move the implantable device in a direction that is substantially opposite to a force transmitted by the bone surface or the another bone surface (the stabilization of motion of the component relative to the prepared talar dome surface as taught by Parks necessarily includes movement in a direction substantially opposite to a force transmitted by the bone surface or the another bone surface as claimed).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 9
Parks teaches the implantable device of claim 1, wherein the peripheral protrusion is configured to prevent the implantable device from being displaced, partially or entirely, from a joint when movement between the bone surface and the another bone surface occurs (the peripheral protrusion serves to stabilize any motion of the device relative to the bone and therefore prevent the device from being displaced at least partially from the joint).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 10
Parks teaches the implantable device of claim 1, wherein one or more other peripheral protrusions are formed along the periphery (the protrusions extend from the bottom surface at the anterior and posterior edges).  
Regarding at least claim 11
Parks teaches the implantable device of claim 1, wherein one or more other peripheral protrusions are formed in the periphery (Parks teaches at least two protrusions located at each of the anterior and posterior edges), the one or more other peripheral protrusions being disposed at different positions along the periphery and configured to prevent the implantable device from being substantially dislodged from a joint formed between the bone surface and the another bone surface (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and therefore prevent the device from being dislodged from the joint).  The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 12
Parks meets the limitations of an implantable device (ankle prosthesis), comprising: a body (talar component; 50) having a cross sectional area that has a curvature attribute that is larger than another curvature attribute associated with a bone forming, with another bone, a joint into which the implantable device is inserted (paragraph 0080 discloses that protrusions 58 provide greater surface area for bony ingrowth or cement fixation of the component to the talar dome; therefore, the cross sectional area of the body has an attribute, namely the protrusions, that is larger than a curvature attribute associated with a bone of the joint, which includes recesses into which the protrusions fit), the body having a plurality of intersecting channels (see annotated fig. 15 above), each channel having openings located on a periphery of the body (see annotated fig. 15 above), the intersecting channels forming a plurality of spaces between adjacent openings of the channels (see annotated fig. 15 above); and a plurality of peripheral protrusions (58), each of the plurality of peripheral protrusions being formed in a periphery of the body, located in the spaces between adjacent openings (see annotated fig. 15 above) and being configured to be in intermittent contact with the bone or the another bone, to prevent expulsion of the device from the joint without coupling the device to the bone or the another bone, and to prevent the bone from physically contacting the another bone and being displaced from the joint (the protrusions of Parks serve to stabilize any motion of the talar component relative to the prepared talar dome surface; paragraph 0080, the protrusions when in cooperation with grooves in the talar bone prevent expulsion as shown in figs. 16 and 21, and physical contact is prevented between the tibial and talar bone surfaces as shown in fig. 22).  
The examiner notes the use of functional language throughout the claim. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 13
Parks teaches the implantable device of claim 12, further comprising the body being configured to be inserted into a synovial capsule substantially located within the joint (the ankle joint includes a synovial capsule located within into which the body 50 is configured to be inserted). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 14
Parks teaches the implantable device of claim 12, wherein cross sectional area is substantially concave while the body has another cross sectional area that is substantially orthogonal to the cross sectional area and the another cross sectional area is substantially convex (it can be seen that the bottom surface of the talar body is concave and the talar dome is convex).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks, applied to claim 1, in view of US Patent No. 6,436,146 B1 to Hassler et al. (Hassler).
Parks teaches the implantable device of claim 1, including a substantially saddle-shaped body (abstract) and a peripheral protrusion (58) formed using a material. However, Parks does not teach, wherein the substantially saddle-shaped body and the peripheral protrusion are substantially formed using a material comprising pyrolytic carbon.
Hassler teaches an implant for treating ailments of a joint or a bone that uses pyrolytic carbon to form a contact surface with the bone, for the purpose of its known property of biocompatibility and porosity which allows the bone to reinforce its join with the prosthesis (col. 2, lines 33-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of pyrolytic carbon for substantially forming the substantially saddle-shaped body and the peripheral protrusion, which is intended as an area for bony ingrowth of the component to the talar dome according to Parks, since pyrolytic carbon has a known property of biocompatibility and porosity which allows the bone to reinforce its join with the prosthesis, as taught by Hassler. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the use of pyrolytic carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of US Patent Application Publication No. 2002/0127264 A1 to Felt et al. (Felt).
Regarding at least claim 16
Parks teaches the implantable device of claim 12, including that the joint is an ankle joint. However, Parks does not teach wherein the joint is a carpometacarpal joint.  
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such that it is configured to be inserted in a carpometacarpal joint, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 17
Parks teaches an implantable device, comprising: a body (50) having a substantially saddle shape (the talar component 50 has a body that is substantially saddle-shaped because the top surface has a saddle-shaped curvature in its anterior to posterior plane; abstract) and being configured to be interpositionally placed within a joint to substantially maintain the articulating orientation between two bones (paragraph 0080 discloses stabilizing motion of the component relative to the bone via protrusions; this stabilization would substantially maintain the articulating orientation between the tibia bone and talus bone in the same way as applicant’s); and a plurality of peripheral nubs formed along a periphery of the body (58; location at anterior and posterior edges of the device; see fig. 15 – the examiner notes that the term nub is defined by the American Heritage Dictionary as: a protuberance or knob and is met by the protrusions of Parks), each of the plurality of peripheral nubs being configured to substantially stabilize the implantable device and prevent expulsion of the device from the joint without being coupled with either the metacarpal or trapezium when inserted in the carpometacarpal joint and to prevent the metacarpal from physically contacting the trapezium when the carpometacarpal joint is articulated (paragraph 0080 discloses stabilizing motion of the component relative to the bone via protrusions and fig. 22 shows that the tibia bone and talus bone are prevented from physically contacting one another when the joint is articulated, the protrusions when in cooperation with grooves in the talar bone prevent expulsion as shown in figs. 16 and 21, and physical contact is prevented between the tibial and talar bone surfaces as shown in fig. 22).  
However, Parks does not teach wherein the joint is a carpometacarpal joint or that the device is configured to maintain the articulating orientation between a metacarpal and a trapezium or that it is the metacarpal that is prevented from physically contacting the trapezium when the carpometacarpal joint is articulated.  
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such that it is configured to be inserted in a carpometacarpal joint, configured to maintain the articulating orientation between a metacarpal and a trapezium and configured to prevent the metacarpal from physically contacting the trapezium when the carpometacarpal joint is articulated, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and also since it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes the use of functional language throughout the claim and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 18
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral nubs (58) are configured to prevent expulsion of the implantable device when the metacarpal and the trapezium are articulated relative to each other (the peripheral protrusions serve to stabilize any motion of the device relative to the bone and therefore prevent expulsion of the device from the joint when the bones are articulated relative to each other). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 19
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral nubs (58) are disposed on the periphery between a portion of a bone and another portion of another bone are configured to generate joint distraction between the bones when the joint is articulated.  
However, Parks does not teach that the peripheral protrusions are disposed on the periphery between a portion of the metacarpal and the another portion of the trapezium and are configured to generate joint distraction between the metacarpal and the trapezium when the carpometacarpal joint is articulated.
Felt teaches a method and system for the creation or modification of the wear surface of orthopedic joints, involving the preparation and use of one or more partially or fully preformed and procured components, adapted for insertion and placement into the body and at the joint site (abstract). Felt also teaches that the method and system of the invention can be used for repairing a variety of mammalian joints, including the distal tibial surface of the ankle, as well as the proximal metacarpal surface of the thumb, and the trapezium of the wrist (paragraph 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intended placement of the device of Parks such the peripheral nubs are disposed on the periphery between a portion of the metacarpal and the another portion of the trapezium and are configured to generate joint distraction between the metacarpal and the trapezium when the carpometacarpal joint is articulated, since the implantable device of Parks is similar to that of Felt in that both are meant to resurface a mammalian joint and also since it is known in the art that implantable devices of this type are suitable for placement in a variety of joints including both an ankle joint or a carpometacarpal joint, as taught by Felt. The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 20
Parks in view of Felt teaches the implantable device of claim 17. Parks also teaches wherein each of the plurality of peripheral nubs (58) are disposed on the periphery between a non-articulating portion of the bone and another non-articulating portion of the bone and are configured to generate joint distraction between the metacarpal (the protrusions are shown to generate joint distraction at least when being inserted into the joint and at least when the bones of the joint are not in motion, Parks meets the limitation that both portions of the bone are non-articulating). The examiner also notes that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/
Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774